Citation Nr: 1510564	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of fractures, third and fourth metatarsals, left foot, prior to March 17, 2011.

2. Entitlement to an evaluation in excess of 10 percent for residuals of fractures, third and fourth metatarsals, right foot, prior to March 17, 2011.

3. Entitlement to an evaluation in excess of 10 percent for arthritis of both feet in the third and fourth metatarsals of each foot associated with residuals, fractures, third and fourth metatarsals, as of March 17, 2011.

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the VA Regional Office (RO) in Oakland, California.

The Veteran testified before the Board at a September 2013 hearing, via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in September 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records and obtaining an addendum opinion or providing the Veteran a new examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
Included in the Board's remand was a referral, to the AOJ, of the issue of entitlement to service connection for bilateral pes planus.  This issue was subsequently granted in a December 2014 rating decision.  A contemporaneous Supplemental Statement of the Case indicated that the issue of entitlement to a rating in excess of 30 percent, as of March 17, 2011, for bilateral pes planus was on appeal.  However, the issue of bilateral pes planus is a separately service connected and rated disability for which the Veteran has yet to file a notice of disagreement.  As such, it is not presently on appeal before the Board.  38 U.S.C.A. § 7105.


FINDINGS OF FACT

1. Prior to September 8, 2008, the Veteran's residuals of fractures, third and fourth metatarsals, left foot, most nearly approximates moderate symptoms.

2. As of September 8, 2008, the Veteran's residuals of fractures, third and fourth metatarsals, left foot, most nearly approximates severe symptoms.

3. Throughout the entire appeal period, the Veteran's residuals of fractures, third and fourth metatarsals, right foot, most nearly approximates moderate symptoms.

4. The evidence of record indicates the Veteran's service-connected disabilities render him unable to follow substantially gainful employment.

CONCLUSIONS OF LAW

1. Prior to September 8, 2008, the criteria for an evaluation in excess of 10 percent for residuals of fractures, third and fourth metatarsals, left foot, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5277-5284 (2014). 

2. As of September 8, 2008 until March 17, 2011, the criteria for an evaluation in excess of 30 percent, but not greater, for residuals of fractures, third and fourth metatarsals, left foot, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2014). 

3. From the beginning of the appeals period until March 17, 2011, the criteria for an evaluation in excess of 10 percent for residuals of fractures, third and fourth metatarsals, right foot, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5277-5284 (2014). 

4. As of March 17, 2011, the Veteran's 30 percent rating for residuals of fractures, third and fourth metatarsals, left foot, and 10 percent for residuals of fractures, third and fourth metatarsals, right foot, should be continued instead of a single rating of 10 percent for arthritis of both feet.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2014). 

5. The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a May 2007 letter sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and non-VA treatment records identified by the Veteran have also been obtained as well as records from the Social Security Administration.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded examinations in August 2007, September 2008, November 2012, and November 2014.  These examinations are adequate for the purposes of evaluating the Veteran's disability, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.  

The Veteran claims entitlement to a rating in excess of 10 percent for residuals, fractures, third and fourth metatarsals, left foot, prior to March 17, 2011; a rating in excess of 10 percent for residuals, fractures, third and fourth metatarsals, right foot, prior to March 17, 2011; and in excess of 10 percent for arthritis of both feet in the third and fourth metatarsals of each foot associated with residuals, fractures, third and fourth metatarsals, as of March 17, 2011.  Prior to March 17, 2011 the Veteran right and left foot fractures, third and fourth metatarsals were rated separately pursuant to Diagnostic Code 5284 pertaining to other injuries of the foot, effective March 17, 2011 both feet have received a single rating pursuant to Diagnostic Code 5010 pertaining to arthritis, due to trauma.  Further, Diagnostic Code 5279, pertaining to metatarsalgia, is also possibly applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5279, 5284.

In considering the applicability of other diagnostic codes, the Board has reviewed all criteria pertaining to the foot and finds that Diagnostic Codes 5277, 5278, 5280, 5281, 5282, and 5283, are not applicable in this instance, as the medical evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: bilateral weak foot; acquired pes cavus; bilateral hallux valgus; bilateral hallux rigidus; or malunion or nonunion of the tarsal or metatarsal bones.  While the Veteran does have hammertoes the November 2014 VA examiner indicated that they are less likely than not a residual of the metatarsal fractures.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5280-5283.

Turing to the evidence of record, VA treatment records from the beginning of the appeal period until 2011 reveal bilateral foot pain that is worse in the left foot.  The pain was increased by walking or standing.  The left foot was tender to palpation.  The Veteran wore orthotics on both feet during this time period.  The feet would cramp.  Physical examination showed left foot neuromas had developed subsequent to excision of left foot neuromas in 1975.  The neuromas were again excised through surgery in November 2007.  Prior to this, the Veteran received regular injections in the left foot for neuromas and in the right foot for heal pain.  The Veteran again underwent surgery on his left foot in October 2008.  

The Veteran was provided a VA examination in August 2007.  Physical examination revealed lesser metatarsophalangeal joint range of motion but range of motion was still within normal limits.  There was some diffuse tenderness across the ball of the foot mostly in the second interspace on the left.  There were no palpable clicks in any of the inner spaces of either foot.  Muscle strength in both extremities was within normal limits.  X-rays showed well-healed and well-aligned fracture of the second metatarsal, left foot, and third metatarsal, right foot.  The Veteran had a left foot scar as a result of the 1975 surgery to correct a left foot neuroma.  The Veteran had a normal heal toe gait and calcaneus was perpendicular at mid stance and perpendicular at rest, both bilaterally.  He was reported to use orthotics and a cane.  The Veteran was able to ambulate at the examination without the cane.  The examiners impression was a possible amputation neuroma in the second interspace of the left foot following the previous 1975 excision.  His right foot condition was attributed to compensating for the left foot.

The claims file also contains copies of the Social Security Administration's (SSA) determination of disability and associated evidence.  The January 2008 determination of disability is based on findings of degenerative disc disease and asthma as severe impairments.  While the Veteran noted his bilateral foot pain in his application to the SSA, foot pain is not mentioned in SSA's January 2008 determination of disability.  

A January 2008 MRI revealed findings on the left consistent with osteomyelitis of the head of the second metatarsal, arthritis with joint effusion of the first metatarsophalangeal joint, and enhancing soft tissue edema around the distal ends of the second and third metatarsals consistent with cellulitis.  A contemporaneous MRI of the right found a chronic tear since the plantar aponeurosis medially and laterally, probable stress sided edema the cuboid without definite fracture or aseptic necrosis, and short segment stenosis of the peroneus longus tendon. 

In a February 2008 statement the Veteran notes the fact that he may require further surgery as well as the fact that MRI results showed left foot osteomyelitis, arthritis, and cellulitis and right foot chronic tear, stress sided edema, and short segment stenosis reveal his condition has gotten worse.  He stated that his condition deserves at least a 30 to 40 percent.

The Veteran received another VA examination in September 2008.  The VA examination report reveals the Veteran was experiencing foot pain, left greater than right.  Left foot pain, when at rest and elevated, was four out of ten.  When standing, pain was three to four out of 10, and after 10 to 15 minutes of standing it increases to a six.  Similarly, when walking, the pain was a five to six out of 10, after walking 10 to 15 minutes it increases to an eight.  On the right, at rest and elevated, pain was two out of 10.  For both standing and walking on the right, pain was two to three out of 10 in the area of the third metatarsal head and six to eight out of ten in heel.  Flare-ups brought on by prolonged standing or walking, result in increased pain and decreased range of motion and functioning.  The Veteran wore corrective shoes and would occasionally use a cane when he had a high level of pain.  

Physical examination revealed a tender hyperkeratotic area at the plantar aspect of the left third metatarsal head.  There was a left dorsal incision at the second interspace that measures 4 centimeter was not tender to touch and was not hypertrophic.  There was a second incision at the dorsal aspect of the third interspace measuring three centimeter that is also not tender and not hypertrophic.  

In regards to the right foot, there were hammertoes noted at the third and fourth digits.  The first, second, and third metatarsal phalangeal joint ranges of motion were 60 to 65 degrees without pain or crepitation, both active and passive.  Third and fourth metatarsal phalangeal joint ranges of motion were 20 to 25 degrees with discomfort at end range of motion noted without crepitation, both on active and on passive ranges of motion.  There was a notable tender plantar prominent fourth metatarsal head that was resting in a more plantar prominent position as compared to metatarsal heads one, two, three, and five when the foot was in a neutral position.  There was no associated callus.  Also, there was notable tenderness to palpation of the third and fourth metatarsal shafts and necks.  

In regards to the left foot, there were hammertoes noted at the third and fourth digits.  The first and fifth metatarsal phalangeal joints ranges of motion were 35 to 40 degrees without pain or crepitation, both active and passive.  Second, third, and fourth metatarsal phalangeal joint ranges of motion were 20 to 30 degrees with passive ranges of motion and 10 to 20 degrees with active ranges of motion, with significant tenderness upon end ranges of motion, both dorsally and plantarly.  There was notable crepitation with range of motion of the third metatarsal phalangeal joint.  There was moderate to severe tenderness with palpation of the third metatarsal head and both the third and fourth metatarsal shafts.  Also, there was moderate discomfort with palpation of the second and third interspaces.  

Ranges of motion and joint functions at the left foot second, third, and fourth metatarsal phalangeal were observed to be significantly additionally limited by pain, fatigue, and lack of endurance.  The Veteran had moderate to severe antalgic gait with significant limping on the left.  Mild degenerative joint disease was observed at the first metatarsal phalangeal joint on the left.    

The Veteran submitted a statement in October 2009 in which he discussed VA treatment records that indicate because of his feet he has chronic limping, difficulty with the normal activities of daily living, and limited activities.  In light of these finds, the Veteran notes his feet warrant more than a 10 percent evaluation each. 

January 2010 MRI findings include no evidence of bone marrow signal change to suggest osteomyelitis.  The impression was great toe arthritis.  No evidence for acute disease otherwise.  Additionally, there was irregularity of the third metatarsal head and dorsal elevation of the second metatarsal, with atrophy of the local subcutaneous tissue at the plantar aspects of the 1-2/2-3 interspaces left indicative of chronic neuropathy.   Also, chronic metatarsalgia, peripheral neuropathy, left second intermetatarsal space, (history of neurectomies) symptomatic, CT findings of no soft tissue mass, remains stable with a poor candidate for surgical correction and continues to be functionally disabled with increasingly negative neuropathic sequela from his existing pathology.

In March 2010 the Veteran submitted treatment records in which he highlighted information he thought supported his claims for increased ratings.  This included a November 2009 CT of the left lower extremity where the impression was subtle 6.9 x 6.3 millimeter chronic lucency present within the medial aspect head of the second metatarsal, an area of previously identified osteomyelitis.  Also, chronic minimal subluxation middle phalanx third digit with slight increase in flexion.  A February 2010 treatment note indicate the Veteran is still chronically limping, continues to have limitation of activity and chronic pain at the second intermetarsal space, and difficulty with the normal activities of daily living.  The treatment note continues with the January 2010 MRI findings already discussed.    

VA treatment records from 2011 and thereafter show chronic foot pain left greater than right, neuritis, a history of neurectomies, and old metatarsal fractures, complications of spinal injury, and complications of reflex neurovascular dystrophy.  A VA physician noted the condition of the feet is considered to be continuously worsening.  Specifically, forefoot bilateral metatarsalgia was noted to be increasing in severity, frequency, and duration.  There is clinically notable forefoot adductus, left greater than right, consistent with the level and severity of bilateral arthralgia.  While no other treatment the Veteran has received for his feet has helped, water therapy has started providing some relief.  Walking continues to be increasingly difficult due to exacerbations of left forefoot pain.  The Veteran has an ataxic shuffling gait.  While weight bearing he has a five minute window of uninterrupted activity.  The small nodule at interspace/metatarsal two to three is no longer palpable, scarring at site is notable.  Present pain meds are often inadequate and address only issues of analgesia, however, the Veteran refuses stronger analgesics.

On the Veteran's July 2011 VA Form 9 he notes both feet have worsened including pain and neuropathy.  He also reported that he is barely able to walk and the VA has issued him a wheelchair.  

The Veteran was provided another VA examination in November 2012.  At the time of the examination pain was described as a five to nine, out of 10, on the left and a three to four on the right.  Flare-ups were reported as occurring several times a day resulting in stabbing pains lasting less than 15 minutes.  For the left foot, there was moderate tenderness with palpation of the third and fourth metatarsal shafts.  The ranges of motion at the second, third, and fourth metatarsal phalangeal joints was significantly decreased to 20 to 30 degrees with passive range of motion and 10 to 20 degrees with active range of motion with significant tenderness, both dorsally and plantarly.

The Veteran limped, used braces, orthopedic shoes, and a cane constantly.  Occasionally he used a wheel chair.  The Veteran was noted to have a Morton's neuroma and metatarsalgia on the left.  His right second toe, right third toe, left third toe, and left fourth toes were indicated to be hammertoes.  The Veteran was shown to have no hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or bilateral weak feet.  The Veteran was reported to have scars related to his feet disabilities; however, they were not painful, unstable, or of a total area greater than 39 square centimeters.  The examiners review of imaging studies confirmed the finding of arthritis in the left foot.  X-ray results from February 2011 were noted to show evidence of old second metatarsal fracture on the left and old third metatarsal fracture on the right, possibly stress fractures.  First metatarsal phalagneal joint osteoarthritis on the left was unchanged.  Also, mild bilateral pes planus was shown.  

An April 2013 statement by the Veteran notes that a radiology report indicates he has a stable chronic fracture deformity of the right third metatarsal shaft.  Also, he pointed to a podiatry request that indicate the Veteran need a right brace to go with his existing left brace to off load metatarsal heads.  Additionally, the Veteran stated he now has a power scooter as a result of his service-connected feet.  

In September 2013, the Veteran testified about his bilateral foot condition.  The Veteran noted he had two operations in the 70s and two operations about 10 years prior to the hearing.  He uses orthotics, braces, a cane, a wheelchair, and a scooter.  He noted his pain was constant and he could stand for maybe seven to 10 minutes before he feels the need to sit or lean against something.  At most, the Veteran indicated he could walk around for 15 minutes.  He described having two to three good days a week where he gets up and moves around and does some errands or visits a friend.  Bad days occur maybe twice a week and consist of taking pain medication and doing little for the entire day.  

The Veteran's most recent VA examination for his feet occurred in November 2014.  The Veteran was shown to use custom shoes, orthotic inserts, bilateral braces, a walker, a cane, and a wheelchair.  The Veteran's current symptoms were reported as daily pain in both feet on weight bearing.  The pain level is four to seven on the left and three to five on the right.  At rest he has minimal pain on the right but has residual pain on the left.  He cannot walk for any significant interval and has particular problems with uneven grades.  At this time, the Veteran reported flare-ups caused by standing, walking, and use of foot controls.  These flare-ups limit his ability to ambulate.  Flare-ups can occur daily.  The VA examiner noted during flare-ups or when the foot is used repeatedly over a period of time there is pain, weakness, fatigability, or incoordination that significantly limits functional ability.  Bilateral contributing factors to function loss include pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  Contributing factors to function loss exclusive to the left foot include pain on non-weight-bearing and instability of station.  The examination report gives no indication that the Veteran suffers from hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  This report does show the Veteran suffers from bilateral pes planus, bilateral peripheral neuropathy, bilateral hammertoes, bilateral chronic recalcitrant metatarsalgia, and bilateral mild degenerative joint disease of the first metatarsal phalangeal joint.   

As part of this examination the VA examiner was asked, to the extent possible, to differentiate the symptoms of the Veteran's right and left metatarsal fractures from symptoms of other conditions.  The VA examiner concluded peripheral neuropathy and hammertoes were less likely than not residuals of the in-service bilateral metatarsal fractures.  More importantly, the VA examiner noted symptomatic residuals of the fractures include prior interdigital left foot neuromas status post multiple therapies, including surgery, resulting in chronic metatarsalgia and bilateral mild degenerative joint disease of the first metatarsal phalangeal joint.  The VA examiner then indicated that the severity of this condition was moderate on the right and severe on the left.  Other symptoms of this condition included chronically compromised weight bearing; required use of arch supports, custom orthotics inserts, and shoe modifications; and antalgic gait.  Bilateral pes planus was also attributed to the Veteran in-service fractures.  However, bilateral pes planus is a separately rate disability, so to the extent the VA examiner has separated the symptoms from each condition the Board will not consider the symptoms of bilateral pes planus when rating the residuals of the fractures so as to conform with the requirements of 38 C.F.R. § 4.14.  Finally, VA examination revealed the Veteran's multiple left foot surgeries have resulted in scars.  Nevertheless, these scars are not painful, unstable, or of a total area greater than 39 square centimeters.

It is the Board's determination that, as of September 8, 2008, the Veteran's residuals of fractures, third and fourth metatarsals, left foot, warrant an evaluation of 30 percent in recognition of severe symptoms under Diagnostic Code 5284.  In arriving at this determination the Board finds the November 2014 VA examiner's conclusion that residuals of the Veteran's left foot fractures are severe in nature is persuasive.  Words such as "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The opinion is persuasive as the VA examiner is a medical doctor who arrived at his conclusion following an examination of the Veteran and a review of his claims file.  Furthermore, the Board's own review of the record finds no reason to doubt the VA examiner's conclusion that the symptoms of residuals of left foot fractures are severe.  

The issue now becomes how far back into the appeals period does the Veteran's severe residuals of a left foot fracture extend.  The Board finds that as far back as the September 8, 2008 VA examination the Veteran's residuals of left foot fractures show symptoms that are severe in nature.  Of particular interest was the fact that at that time second, third, and fourth metatarsal phalangeal joint ranges of motion were 10 to 20 degrees with active range of motion, with significant tenderness upon end ranges of motion, both dorsally and plantarly.  There was notable crepitation with range of motion of the third metatarsal phalangeal joint.  There was moderate to severe tenderness with palpation of the third metatarsal head and both the third and fourth metatarsal shafts.  Also, there was moderate discomfort with palpation of the second and third interspaces.  Ranges of motion and joint functions at the left foot second, third, and fourth metatarsal phalangeal joints were observed to be significantly additionally limited by pain, fatigue, and lack of endurance.  It is the Board conclusion that such symptoms more nearly approximate what would be considered severe.  

A rating higher than 30 percent is not warranted as the evidence of record does not show actual loss of the foot.  Furthermore, the only other diagnostic codes providing for a higher rating are for bilateral pes planus and pes cavus.  The Veteran is rated separately for bilateral pes planus and the record shows he does not suffer from pes cavus, therefore, a rating higher than 30 percent is not warranted for residuals of left foot fractures.  38 C.F.R. § 7.41a, Diagnostic Code 5276-5284.  

Prior to September 8, 2008, an increased rating is not warranted as the Veteran's residuals of left foot fractures more nearly approximate what would be considered moderate symptoms under Diagnostic Code 5284.  During this time period the record shows lesser metatarsophalangeal joint range of motion but still within normal limits, well-healed and well-aligned fracture of the second metatarsal, and normal heal toe gait.  The Board finds such symptoms more nearly approximate what would be considered moderate.   
   
In regards to the Veteran's residuals of fractures, third and fourth metatarsals, right foot, an evaluation in excess of 10 percent is not warranted at any point during the appeals period.  Similar to the left foot residuals, the Board is persuaded by the November 2014 VA examiner's opinion that the Veteran's residuals of right foot fractures are moderate in nature.  The Board acknowledges that the Veteran's residuals of right foot fractures have gotten worse over time.  However, the Board's own review of the record finds no reason to doubt the VA examiner's conclusion that the symptoms of residuals of left foot fractures are moderate.  The term "moderate," "moderately severe," and "severe" cover a broad range of symptoms.  Just because the Veteran's residuals of right foot fractures have gotten worse does not per se mean that a higher rating is warranted.  As the Veteran's residuals of right foot fractures are currently considered moderate, and have only gotten worse over time, an increased rating is not warranted at any point during the appeals period pursuant to Diagnostic Code 5284.  

Turning to the other possibly applicable diagnostic codes, Diagnostic Code 5279, pertaining to metatarsalgia, provides for no more than a 10 percent rating.  As such, while the Veteran does suffer from metatarsalgia associate with his fractures, rating the Veteran's residuals of right foot fractures under this code would not provide for an increased rating.  Diagnostic Code 5003 pertains to degenerative arthritis and Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic Code 5010 directs that traumatic arthritis be rated as degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion; however, if limitation of motion is noncompensable a 10 percent rating is warranted.  Diagnostic Code 5284 includes consideration of limitation of motion in its ratings of "moderate," "moderately severe," and "severe."  As such, the Veteran has received a compensable rating for limitation of motion and, therefore, does not warrant a rating under Diagnostic Code 5003 and 5010.  Therefore, a rating in excess of 10 percent is not warranted for residuals of fractures, third and fourth metatarsals, right foot.  38 C.F.R. § 7.41a, Diagnostic Code 5003, 5010, 5279, 5284.  

In light of these findings, as of March 17, 2011, the Veteran's residuals of fractures, third and fourth metatarsals, left foot, and residuals of fractures, third and fourth metatarsals, right foot, should continue to be rated 30 percent and 10 percent, respectively, both pursuant to Diagnostic Code 5284.  In other words, the Veteran's 10 percent rating for arthritis of both feet in the third and fourth metatarsals of each foot, effective March 17, 2011, should be foregone in favor of a continuation of the Veteran's separate 30 percent evaluation for residuals of left foot fractures and 10 percent evaluation for residuals of right foot fractures.  

In sum, prior to September 8, 2008, the Veteran's  residuals of fractures, third and fourth metatarsals, left foot, are no more than moderate in nature and do not warrant an increased rating.  As of the September 8, 2008 VA examination the Veteran started to show residuals of fractures, third and fourth metatarsals, left foot, that the Board would consider severe, warranting a rating of 30 percent.  This rating should be continued through March 17, 2011.  In regards to the residuals of fractures, third and fourth metatarsals, right foot, while the residuals have gotten worse at no point during the appeals period have they been shown to be more than moderate in nature, an increased rating is not warranted.  However, the rating of 10 percent should be continued through March 17, 2011.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right foot fractures with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's disabilities were ratings based on whether the symptoms were "moderate," "moderately severe," or "severe" such broad criteria allow for the Board to adequately consider all manifestations of the Veteran's disabilities. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  Id.

The Veteran is serve connected for bilateral pes planus, evaluated as 30 percent disabling; residuals, fractures, third and fourth metatarsals, left foot, evaluated as 30 percent disability; and, residuals, fractures, third and fourth metatarsals, evaluated as 10 percent disabling.  His overall disability picture is 60 percent.  The November 2014 VA examiner indicated that the bilateral pes planus is at least as likely as not proximately due to or the result of the Veteran's left and right foot fractures.  As such, all of the Veteran's feet disabilities result from a common etiology and will be considered as one disability for the purpose of one 60 percent disability.  Id.

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.

An April 2010 statement by the Veteran indicates that after service he was trained to be a truck driver through VA vocational rehabilitation.  He asserts that he became totally disabled due to back injuries, shoulder injuries, and asthma resulting from his truck driving employment.  He now receives SSA disability and Teamsters disability benefits.  

While the Veteran does receive SSA disability, the January 2008 determination of disability is based on findings of degenerative disc disease and asthma as severe impairments.  Neither of these conditions are service connected thus the SSA determination of disability has little probative value for the Board's determination of TDIU.  Furthermore, June 2010 and February 2011 statement from the Veteran make clear that the Teamsters Union used the SSA determination to award benefits; therefore, their award would also be based on non-service connected conditions and have little probative value.

A December 2012 VA Form 21-8940 indicates the Veteran drove truck from April 1996 to April 2004.  He completed high school but reported no further education or training outside of shoe sales and repair training in the early 1990s.    

An August 2013 memorandum discusses the Veteran's employability.  It is reported that the Veteran has used a wheelchair since 2011 and was more recently issued a motorized scooter.  Moreover, note is made of a March 2013 treatment record where the Veteran's podiatrist says that the Veteran is now primarily wheelchair dependent and homebound due to the terrain around his home that is incompatible with wheelchair use.  

In September 2013, the Veteran testified that after service he worked doing machinist maintenance at a shipyard.  He eventually had to leave the job because his feet could not tolerate the constant standing on concrete.  Following that he started truck driving.  In the mid-90s, he spent a few years as a cobbler/shoe salesman but eventually returned to truck driving.  He retired from truck driving in 2004 because he felt he was physically unable to do it.  Since then he has not sought employment.  

The November 2014 VA examiner stated "[t]he veteran has significant residuals to his left greater than right foot because of his inservice injury.  He is ill suited for any occupation requiring prolong standing or ambulation, should not climb ladders, use foot controls, or be involved in heavy lifting."  Nevertheless, the examiner does note that the Veteran's service connected disabilities do not prevent him from performing sedentary and seated work.  

With this evidence in mind, the Board finds that a TDIU is warranted in this case.  The Veteran meets the scheduler criteria for a TDIU and the overall weight of the evidence indicates the Veteran's service connected feet disabilities render him unable to secure or follow substantially gainful employment.  

The November 2014 VA examiner opinion essentially rules out the Veteran performing any non-sedentary labor in light of his service-connected feet disabilities.  In regards to sedentary labor, the Veteran's has a high school diploma and work experience as a truck driver, machinist maintenance, and cobbler/shoe salesman.  It appears the Veteran's education and experience is not adequate enough to allow him to follow a substantially gainful occupation that is sedentary.  Essentially, the Board is saying that given the Veteran's education and work experience he is capable of performing the mental acts of active labor but not the physical acts and capable of performing the physical acts of sedentary work but not the mental acts.  Therefore, the Veteran is unable to follow a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In light of the evidence discussed above, the Board finds the Veteran meets the schedular criteria for TDIU and is unemployable due to his service-connected disabilities, thus entitlement to a TDIU is warranted in the instant case.

ORDER

Prior to September 8, 2008, entitlement to a rating in excess of 10 percent for residuals of fractures, third and fourth metatarsals, left foot, is denied.

As of September 8, 2008 until March 17, 2011, entitlement to a 30 percent rating, but not higher, for residuals of fractures, third and fourth metatarsals, left foot, is granted.

From the beginning of the appeals period until March 17, 2011, entitlement to a rating in excess of 10 percent for residuals of fractures, third and fourth metatarsals, right foot, is denied.  

As of March 17, 2011, the Veteran's 30 percent rating for residuals of fractures, third and fourth metatarsals, left foot, and 10 percent for residuals of fractures, third and fourth metatarsals, right foot, should be continued instead of a single rating of 10 percent for arthritis of both feet.



Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


